DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 9/13/19, wherein:
Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) 1 and 15 recite “determining a pose of at least one tool, configured to mate with an interface of a robot, within an environment based upon at least one image of the environment, determining an attachment pose of the robot interface based on the determined tool pose; computing a trajectory of the robot that includes moving the robot interface from a first position to the attachment pose and mating the robot interface with the at least one tool” are the process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is other than reciting “by a processor”, nothing in the claim element precludes the step from practically being performed in the mind (e.g. including observation, evaluation, judgment and opinion).   For example, but for the “by a processor” language, 
This judicial exception is not integrated into a practical application with respect to the 2A prong 2 analysist.  In particular, the claim using a processor to perform all the claimed steps of “determining, determining, computing”.  The process in all of these steps is recited at a high level of generality (i.e. a generic processor performing a generic computer function of determining a set of trajectories that collect an amount of material and selecting a given trajectory of the trajectories based on at least one criterion) such that it amounts no more than mere instructions to apply the exception using a generic component.   Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
 With respect to the 2B analysis, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discuss above with respect to integration of the abstract idea into a practical 
Dependent claims 2-14, 16-20 are merely add further details of the abstract steps/elements recited in claims 1 and 15 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.   Therefore, they are rejected for the same rational and are not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 2 recites “the segmented image”, there in insufficient antecedent and basis for this limitation in the claim. 
Claim 14 recites “wherein the attachment pose is within a 1.0 mm distance from a target location, within a 0.8 degree clocking offset, and within a 2.0 degree twisting offset of a target rotational orientation”.  It is not clear what does this mean or imply to the method steps as recited in claim 1?  In the other words, this limitation is merely the end result and it is not clear what steps recited in claim 1 that would perform or achieve this desire result?  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9, 12-14, 15-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OLEYNIK (US 2018/0147718).
As for independent claim 1, OLEYNIK discloses a method comprising: 
determining, by a computer, a pose of at least one tool {see figure 18F, pars. 0034, 0305}, configured to mate with an interface of a robot, within an environment 
For example, par. 0214 discloses “identifying and three-dimensionally locating the position and orientation of kitchen tools and utensils and identifying and tagging recognizable food elements (meat, carrots, sauce, liquids, etc.) so as to generate data to let the computer build and understand the complete scene at a particular point in time so as to be used for next-step planning and process monitoring. Engines required to achieve such data and information abstraction include, but are not limited to, grasp reasoning engines, geometry reasoning engines, physical reasoning engines and task reasoning engines. Output data from both engines 316 and 318 are then used to feed the scene modeler and content classifier 320, where the 3D world model is created with all the key content required for executing the robotic cooking script executor. Once the fully-populated model of the world is understood, it can be used to feed the motion and handling planner 322 (if robotic-arm grasping and handling are necessary, the same data can be used to differentiate and plan for grasping and manipulating food and kitchen items depending on the required grip and placement) to allow for planning motions and trajectories for the arm(s) and attached end-effector(s) (grippers, multi-fingered hands)}; 

As for dep. claim 2, OLEYNIK discloses wherein determining the tool pose includes: labeling at least one pixel of the at least on image with an object class or a probability distribution of the object class; and locating the at least one tool in the segmented image {see at least figure 6, items 312, 318; Figure 7A, item 360; figures 7B and 18F}.
As for dep. claim 3, OLEYNIK discloses wherein locating the at least one tool the tool includes applying a neural network to the at least one image {see pars. 0444-0445}. 
As for dep. claim 4, OLEYNIK discloses wherein the at least one image includes a color image and a depth image, and determining the tool pose further includes: mapping the located at least one tool to a point cloud based on the depth image, to produce a partial 3D representation of the located at least one tool {see at least pars. 0133, 0148, 0264, 0268, 0372-0374};

As for dep. claim 6, OLEYNIK discloses wherein determining the tool pose includes: identifying a 2D visual code on the at least one tool in the at least one image; and determining the tool pose based on an orientation of the 2D visual code {see at least figure 25, pars. 0125, 0189, 0203, 0265, 0294, 0298 and 0318}. 
As for dep. claim 7, OLEYNIK discloses wherein the computed trajectory is causes the robot to interact with the tool to move the tool to a new tool pose that facilitates mating {see at least figure 18F}.
As for dep. claim 8, OLEYNIK discloses determining, by the computer, an updated tool pose of the at least one tool at a time when determining the pose of at least one tool has been completed; determining, by the computer, an updated attachment pose of the robot interface, based on the updated tool pose; and computing, by the computer, an updated trajectory based on the updated attachment pose {see at least figures 5B, 5C, 6,7E and 10B}. 
As for dep. claim 9, OLEYNIK discloses that the computed trajectory additionally includes: moving the robot interface to a drop-off location prior to moving the robot interface to the attachment pose; and removing an attached tool from the 
As for dep. claim 12-13, OLEYNIK discloses executing, by the robot as an open loop controller, the trajectory; determining if the mating was successful based on at least one of a proximity sensor mounted on at least one tool and the robot, visual feedback, force feedback, and torque feedback {see at least in pars. 0139, 0144, 0146, 0191, 0209, 0247 and 0265}. 
As for dep. claim 14, which discloses wherein the attachment pose is within a 1.0 mm distance from a target location, within a 0.8 degree clocking offset, and within a 2.0 degree twisting offset of a target rotational orientation.  As best as understood in light of the 112 above, since OLEYNIK references teaches the steps as recited in claim 1 as indicated above, then OLEYNIK would necessary imply this end result as recited in claim 14. 
As for claims 15-18, 20, the limitation of these claims have been noted in the rejection above.  They are therefore considered rejected as set forth above. 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over OLEYNIK as applied to the claims above and in view of PITZER ET AL (US 2018/0348783}.  Herein after PITZER.
As for dep. claims 5 and 19, OLEYNIK discloses claimed invention as indicated above except for the determining the tool pose of the at least one tool includes applying a scale invariant transform to the at least one image.  However, PITZER teaches this known limitation at least in figures 10B, pars. 0003-0004.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to incorporate the teachings of PITZER into the system of OLEYNIK to use identify the item from the image using the well know scale invariant transform process. 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over OLEYNIK as applied to the claims above and in view of YOSHIZUMI (US 2020/0023520).
As for dep. claims 10-11, OLEYNIK discloses claimed invention as indicated above except for wherein mating the robot interface with the at least one tool includes performing a peg-in-hole insertion, by a contact-based controller, using at least one of a force and a torque sensor, the insertion employing the determined tool pose as an initial pose estimate of the at least one tool; wherein mating the robot interface with the at least one tool further includes employing, by the contact-based controller, a neural network that provides at least one trajectory adjustment while performing the peg-in-hole insertion.   However, YOSHIZUMI teaches such this limitation at least in pars. 0031-0035, 0044 and 0065.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of YOSHIZUMI 
Claim 14 is objected to as being dependent upon a rejected based claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Claims 1-13, 15-20 are rejected.  Claim 14 is object. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/KIRA NGUYEN/Primary Examiner, Art Unit 3664